Exhibit 12.4 HIGHWOODS REALTY LIMITED PARTNERSHIP RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED UNIT DISTRIBUTIONS Years Ended December 31, Earnings: Income from continuing operations before equity in earnings of unconsolidated affiliates $ Fixed charges Capitalized interest ) Distributions of earnings from unconsolidated affiliates Total earnings $ Fixed charges and Preferred Unit distributions: Contractual interest expense $ Amortization of deferred financing costs Financing obligations interest expense Capitalized interest Interest component of rental expense Total fixed charges Preferred Unit distributions Total fixed charges and Preferred Unit distributions $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and Preferred Unit distributions
